   Case 19-34437        Doc 33     Filed 08/21/20 Entered 08/21/20 09:43:01             Desc Main
                                     Document     Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re: Linda McCahill

                                               )          19 B 34437
                                               )
                 Debtor(s)                     )          Judge LaShonda A. Hunt


                   NOTICE OF MOTION AND CERTIFICATE OF SERVICE

To:
Linda McCahill, 823 Belot, New Lenox, IL 60451

David M Siegel & Assoc., 790 Chaddick Drive, Wheeling, IL 60090

Parul N Patel, 625 Huntington Lane, Schaumburg, IL 60193

      Please take notice that on September 25, 2020 at 10:00 a.m., I will appear before the
Honorable Judge LaShonda A. Hunt or any other Bankruptcy Judge who may preside in her place
and stead, and present the attached Objection to Claim (12) of Parul Patel.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the motion, you must call in to the hearing using the following information: Toll Free Number
1-888-557-8511; Access Code 7490911.

        A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely filed,
the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion without a hearing before the date of presentment.

      I certify that this office caused a copy of this notice and the attached motion to be delivered to
the above listed debtor and creditor(s) by depositing it in the U.S. Mail and to debtor’s attorney
electronically via the court’s CM/ECF System on August 21, 2020.

                                                          /s/ Glenn Stearns
                                                          Glenn Stearns, Trustee

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
   Case 19-34437          Doc 33     Filed 08/21/20 Entered 08/21/20 09:43:01            Desc Main
                                       Document     Page 2 of 2

                                      OBJECTION TO CLAIM #12

                   Now Comes Glenn Stearns, Chapter 13 Trustee, objecting to the claim of Parul
Patel, and in support thereof, states the following:


          1. On December 6, 2019, the debtor filed a petition under Chapter 13.
          2. On February 28, 2020 the debtor’s plan was confirmed.
          3. On February 14, 2020, Parul Patel filed a claim (Doc 12) in the amount of $2,385.25,
             claiming on line 12 that the debt is entitled to priority under 11 USC §507(a)(7).
          4. Mr. Patel’s itemization, page 5 of the claim, lists amounts owed for rent, cleaning,
             utilities, and damages to property.
          5. None of the various entries on the itemization are debts that qualify for priority treatment
             under § 507(a)(7).
     WHEREFORE, the Trustee prays that said priority claim be disallowed, that said claim be
allowed as a general unsecured claim, and for such other and further relief as this court deems
proper.

                                                        Respectfully Submitted;
                                                        Glenn Stearns, Trustee

                                                        /s/ Glenn Stearns
                                                        By: Glenn Stearns

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532
(630) 981-3888
